DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 2/4/2021 is acknowledged.
Claims 13-20 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-12 have been considered on the merits. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the germ cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the CD200, CD29 and K15 markers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 and its dependent claims disclose the term “a green 7F medium.” It is not clear what this term intends to point out. It is vague whether the term “green” intends to claim the color of the medium, or it is a specific name (e.g. “Green”). If the latter is the case, there should not be an article (i.e. “Green 7F medium”). Even if the term is “Green 7F medium”, it is not clear what kind of the medium this is. It is not clear what “7F” intends to point out. While the specification does not provide any definition for the term but it discloses the contents of the medium as “[t]he MEM medium+10% FCS+7F (called Green 7F medium) has the following composition:…” (para. 113). 
Claim 10 recites the limitation "the cell aggregate" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 discloses the term “3T3i fibroblasts” in step (c). The 3T3 fibroblasts are well known in the art. However, it is not clear what the letter “i” in the term intends to point out in the claim. Clarification is required. According to the instant specification, it 
Claim 10 recites the limitation "said support" in step (d).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 discloses the term “regular clusters.” The term "regular" in claim 11 is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (1993, J. Invest. Dermatol.) in light of Lavker et al. (2003, J. Invest. Dermatol.).
	Claims 1-2 are interpreted as a method of culturing germ cells or hair follicle bulge stem cells. The term “germ cell” is defined as the stem cells present in the bulge of hair follicle according to paragraphs 16-20 of the instant specification.
	Yang et al. teach a method of culturing human scalp hair follicle explant comprising isolating follicle followed by microdissecting them into several segments, and the upper follicle which includes bulge area (see Fig. 1) is minced and dissociated into single cells, and cultured in the presence of 3T3 feeder cells (Abstract; Materials and Methods at p.653). Yang et al. teach that the upper follicular cells are follicular stem cells, and thus the upper follicular cells of Yang et al. are considered germ cells as claimed. According to Lavker et al., the hair follicle stem cells are present in the upper region of the hair follicle including bulge region contains multipotent stem cell (see Fig. 3). Thus, the upper follicular cells of Yang et al. would be considered multipotent stem cells as taught by Lavker et al.
	While Yang et al. do not particularly teach the intended purpose for preparing a micro hair follicle, however, the process step taught by Yang et al. is identical to the claimed step, and thus, the result would be inherently the same.
	Regarding claim 2, the upper hair follicular stem cell of Yang et al. is capable of renewing since they are stem cells.
	Thus, the reference anticipates the claimed subject matter. 

1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanpain et al. (2004, Cell)
Blanpain et al. teach a method of culturing basal and suprabasal bulge cells displaying self-renewal and other stem cell characteristics, and a single bulge cell gave rise to multiple hair follicles and sebaceous glands (p.637, 2nd col., “Both Basal and Suprabasal Bulge Cells Can Be Stimulated to Self-Renew and Terminally Differentiate In Vitro”; Figs. 3 and 4; p.645, 1st col., 1st para.).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ra et al. (US 2012/0269781)
Ra et al. teach a method of inducing hair growth to form a follicle using the cultured cells of hair follicle, and a method of culturing follicular stem cells which were found to be reside in the permanent upper portion of hair follicle, so-called the bulge area (paras. 6, 9, 11, 30-31, 51). While Ra et al. do not particularly teach that the follicular stem cells being germ cells, however, it is expected that the stem cells isolated from the hair follicle or the follicular stem cells derived from scalp tissue as taught by Ra et al. would inherently contain the germ cells of the instant invention.
Ra et al. teach the use of ROCK inhibitors such as Y27632 at the concentration of 10 M for culturing the follicular stem cells (paras. 41-45). 
Regarding the limitation that the ROCK inhibitor allowing differentiation of the cells into keratinocytes positive for the CD200, CD29, and K15 markers (claim 4), Ra et al. do not particularly teach the limitation. However, Ra et al. teach the same method 
Regarding claim 9, Ra et al. teach that the culturing of the follicular stem cells in the presence of the ROCK inhibitor is for at least 2 days (paras. 78 and 84).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. as applied to claims 1-2 and 4-9 above, and further in view of Linder et al. (US 2011/0086079; IDS ref.) and Yang et al. (supra)
Ra et al. teach the subject matter of claims 1-2 and 4-9 and thus render them obvious (see above).
Ra et al. do not teach the follicular stem cells (i.e. germ cells) being cultured in the presence of connective tissue sheath fibroblasts and/or dermal papilla fibroblasts (claim 3).
Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts (DPFs), and expanding the DPFs. The fibroblasts of the dermal hair papilla and connective tissue sheath are stem cell-like in character and have specific hair growth-inducing properties (para. 4).
Yang et al. teach that follicular stem cells are located in the bulge, and during telogen/early anagen, these bulge cells may be stimulated by the dermal papilla cells to undergo transient proliferation yielding a new follicular downgrowth (p.652, 2nd col.).
	It would have been obvious to a person skilled in the art to use the dermal hair papilla fibroblasts and/or sheath fibroblasts taught by Linder et al. and Yang et al. along 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. as applied to claims 1-2 and 4-9 above, and further in view of Roh et al. (2004, Physiol. Genomics), Chacon-Martinez et al. (2017, EMBO; published online 12/9/2016) Linder et al. (supra) and Hilmi et al. (2013, Cent. Eur. J. Biol.) in light of Roh2005 (2005, J. Invest. Dermatol.) and Inoue et al. (2009, Laboratory Investigation)
	Regarding the steps (a) and (c) of claim 10, while Ra et al. teach the step of isolating a hair follicle, it does not teach the limitations.
	Roh et al. teach the process of isolating keratinocyte stem cells from a human hair follicle at telogen phase cut at the bulge region (p.208, 1st col., 1st para.). Roh et al. st col.).
	It would have been obvious to a person skilled in the art to utilize a human hair follicle in the telogen phase to isolate follicular stem cells of Ra et al. and utilize the 3T3 fibroblast feeder cells treated with mitomycin as taught by Roh et al. with a reasonable expectation of success. This is because one skilled in the art recognize that the follicular stem cells of Ra et al. are substantially similar, if not identical, to the keratinocyte stem cells of Roh et al. since they are isolated from the same bulge region of the hair follicles and thus, one skilled in the art would have a motivation to use the method steps of Roh et al. in preparation of the follicular stem cells of Ra et al. with a reasonable expectation of success.
	Regarding the cell aggregate in step (c), Ra et al in view of Roh et al. do not particularly teach the limitation. However, a person skilled in the art would recognize that there are two common options for culturing the follicular stem cells of Ra et al. in view of Roh et al. on the 3T3 feeder layer: i.e. either 2D or 3D method (i.e. monolayer or aggregate), and thus, it would have been obvious to a person skilled in the art to use 3D culture to deposit cell aggregates of the follicular stem cells of Ra et al. on the 3T3 feeder cell layer of Roh et al. with a reasonable expectation of success. 
	Regarding the step (b) directed to separating the germ cells from the connective tissue sheath, while Ra et al. in view of Roh et al. do not particularly disclose the limitation, however, it would have been obvious to a person skilled in the art to remove the connective tissue sheath to obtain the bulge from the hair follicle since the follicular 
	Regarding the “a green 7F medium” in step (c), it is interpreted as any medium suitable for the claimed method. It is noted that there is an example of Green 7F medium disclosed as “MEM+10%FCS+F7”, and ingredients thereof (para. 113). Even if the claimed medium is interpreted as the medium disclosed in the specification, it would have been obvious to a person skilled in the art to use MEM supplemented with the listed ingredients of the instant specification. This is because Roh et al. teach the culture medium is keratinocyte medium (KCM) which is based on DMEM/F12 supplemented with adenine, 10% fetal bovine serum, cholera toxin, penicillin/streptomycin, hydrocortisone, T/T3 (transferrin, triiodo-L-thyronine), insulin and EGF (p.208, 1st col., 1st para.). While Roh et al. do not teach MEM, however, MEM is a well-known alternative to DMEM or DMEM/F-12 in the cell culture art, and it is used in the keratinocyte stem cells according to Chacon-Martinez et al. (p.161, Cell culture media and reagents). 
Regarding the step (e) directed to the recovering keratinocyte positive for CD200, CD29 and K15 markers, Ra et al. do not particularly teach the limitation. 
However, it is submitted that the culturing of follicular stem cells (or keratinocyte stem cells) obtained from a bulge of a hair follicle would proliferate and differentiate into CD200, CD29 and K15 keratinocytes according to the instant specification in the presence of a ROCK inhibitor, Y27632 (para. 59), and the method steps of the combined teachings of Ra et al. and Roh et al. are identical to the claimed invention, the cells obtained from the culturing the follicular stem cells of Ra et al. in the presence of 1 integrin) and K15 according to Roh2005 (see Fig. 2). Inoue et al. also teach human follicular stem cells express CD200 and K15 (see entire document). Thus, the follicular stem cells of Ra et al. in view of Roh et al. would be CD200, CD29 and K15 positive keratinocytes.
Regarding the step (f), Roh et al. teach the co-culture of keratinocyte stem cells with dermal papilla cells (Fig. 1). Furthermore, Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts (DPFs), and expanding the DPFs. The fibroblasts of the dermal hair papilla and connective tissue sheath are stem cell-like in character and have specific hair growth-inducing properties (para. 4).
Thus, it would have been obvious to a person skilled in the art to carry out a co-culture in 3D culture format with dermal papilla fibroblasts with follicular stem cells of Ra et al. with a reasonable expectation of success.
Regarding claim 11, Ra et al. in view of Roh et al. do not teach the limitation. However, one skilled in the art would recognize that forming clusters and culturing cells to confluence are routine procedures involved in cell culture. Furthermore, the epithelial stem cells derived from human hair follicle at the bulge (i.e. follicular stem cells) are differentiated when they are at 100% confluence according to Hilmi et al. (see p.435, 2nd nd para.; Fig. 1). It is considered that the formation of “regular clusters” during proliferation of the follicular stem cells is an inherent property of the cells. 
It would have been obvious to a person skilled in the art to proliferate follicular stem cells of Ra et al. in the presence of a ROCK inhibitor until they reach 100% confluent, and then use them for differentiating into hair follicles with a reasonable expectation of success.
Regarding claim 12 directed to the number of keratinocytes placed in culture being 1000-4000 cells/cm2, Ra et al. in view of Roh et al. do not particularly teach the limitation. However, the concentration/number of cells per unit area for the formation of 3D culture can be easily modified in order to obtain desired formation of 3D culture along with dermal papilla fibroblasts or connective tissue sheath fibroblasts by routine experimentation. Thus, it would have been obvious to a person skilled in the art to modify the number of cells cultured in the 3D culture, including the range of 1000-4000 cells/cm2 as claimed, in order to obtain the desired outcome of the 3D culture of follicular stem cells co-culturing with dermal papilla fibroblasts or connective tissue sheath fibroblasts with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.